UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-4973



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


LEON COLLINS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Charles H. Haden II,
District Judge. (CR-00-125)


Submitted:   June 24, 2004                 Decided:   June 29, 2004


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Megan J. Schueler,
Assistant Federal Public Defender, Charleston, West Virginia, for
Appellant.    Kasey Warner, United States Attorney, Paula S.
Klotzbach, Assistant United States Attorney, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Leon Collins appeals the district court’s imposition of

a twenty-one-month term of imprisonment, to be followed by a

fifteen-month term of supervised release, upon revocation of his

supervised release.

           Collins’ counsel filed a brief pursuant to Anders v.

California,     386    U.S.    738    (1967),   stating     that     there    were   no

meritorious grounds for appeal, but suggesting that the district

court abused its discretion in sentencing Collins.                           Although

informed   of    his    right    to    do    so,    Collins    has    not    filed   a

supplemental brief.

           We review a district court’s order imposing a sentence

after revocation of supervised release for an abuse of discretion.

United States v. Davis, 53 F.3d 438, 442-43 (4th Cir. 1995).

Moreover, because Collins’ sentence does not exceed the maximum

under 18 U.S.C. § 3583(e)(3) (2000), we review the sentence to

determine only whether it is plainly unreasonable.                    See 18 U.S.C.

§ 3742(a)(4) (2000).          Upon review of the record, we conclude that

Collins’ twenty-one-month sentence is not plainly unreasonable.

           In accordance with the requirements of Anders, we have

reviewed   the   entire       record    in   this    case     and    have    found   no

meritorious issues for appeal.               Accordingly, we affirm Collins’

conviction and sentence.         This court requires that counsel inform

her client, in writing, of his right to petition the Supreme Court


                                        - 2 -
of the United States for further review.    If the client requests

that a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for leave

to withdraw from representation.   Counsel’s motion must state that

a copy thereof was served on the client.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -